Name: Decision of the EEA Joint Committee No 135/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: trade;  health;  tariff policy;  means of agricultural production;  Asia and Oceania
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(10)Decision of the EEA Joint Committee No 135/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0020 - 0021Decision of the EEA Joint committeeNo 135/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/594/EC of 6 October 1998 amending Decisions 79/542/EEC of the Council, 92/260/EEC, 93/195/EEC and 93/197/EEC, with regard to the animal health conditions for importation, temporary admission and re-entry of registered horses from Thailand(2), is to be incorporated into the Agreement.(3) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 2 (Council Decision 79/542/EEC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0594: Commission Decision 98/594/EC of 6 October 1998 (OJ L 286, 23.10.1998, p. 53)."Article 2The following indent shall be added in point 45 (Commission Decision 92/260/EEC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0594: Commission Decision 98/594/EC of 6 October 1998 (OJ L 286, 23.10.1998, p. 53)."Article 3The following indent shall be added in point 59 (Commission Decision 93/195/EEC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0594: Commission Decision 98/594/EC of 6 October 1998 (OJ L 286, 23.10.1998, p. 53)."Article 4The following indent shall be added in point 61 (Commission Decision 93/197/EEC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0594: Commission Decision 98/594/EC of 6 October 1998 (OJ L 286, 23.10.1998, p. 53)."Article 5The text of Decision 98/594/EC in the Norwegian language, which is annexed to the Norwegian language version of this Decision, is authentic.Article 6This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 286, 23.10.1998, p. 53.